Citation Nr: 1441658	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1961 to January 1964.  He also served in a reserve component of the military, to include a period of active duty for training (ACDUTRA) from October 1960 to January 1961.

The Veteran's claim for service connection for bilateral hearing loss was previously denied by the RO in April 2001.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In April 2012, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In February 2013, the Veteran was advised that the Acting VLJ who conducted the April 2012 hearing was no longer employed by the Board.  The Veteran was notified of his right to have a hearing with another VLJ, if he so desired.

In March 2013, the Veteran indicated that he wished to appear at a Board video-conference hearing.  In May 2013, the Board remanded the Veteran's claim to the RO so that the new hearing could be scheduled.

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned VLJ; a transcript of that hearing is also of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  However, no further evidence was received.

In December 2013, the Board reopened the Veteran's claim and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development and adjudication.  After taking further action, the AMC continued to deny the claim (as reflected in a June 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems. 


FINDING OF FACT

The Veteran has current bilateral hearing loss disability, and competent, probative opinion evidence indicates that the disability is at least as likely as not related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains, in essence, that he has a current bilateral hearing loss disability that can be attributed to in-service exposure to noise.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the present case, there is no dispute that the Veteran has a current, bilateral hearing loss disability, as VA defines it.  The report of a March 2010 VA audiometric examination clearly reflects, among other things, that his auditory thresholds are greater than 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, bilaterally, and that his speech recognition scores using the Maryland CNC test are less than 94 percent.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The Veteran has testified that he was exposed to such noise while working on jet aircraft.  He has submitted a lay statement from a fellow serviceman to support his claim, and his contentions with regard to noise exposure are entirely consistent with the conditions of his service as hydraulic mechanic (which is noted on his DD Form 214 as equivalent to the civilian occupation of aircraft mechanic).

As to the nexus, or link, between the Veteran's currently shown disability and in-service noise exposure, a VA audiologist, in March 2010, initially opined that she could not resolve the matter without resort to speculation, inasmuch as only whispered voice testing-and no audiometric testing-had been conducted during service.  Subsequently, however, in February 2014, after giving further consideration to the lay evidence of record, the examiner issued a supplemental opinion wherein she concluded that it was at least as likely as not that the Veteran's bilateral hearing loss was attributable to service.  This opinion is persuasive, rendered by a professional within her area of expertise, and based on full consideration of the record, to include the Veteran's assertions.  Notably, there is no contrary opinion of record.  Although the audiologist was not definitive, her supplemental opinion was expressed in terms sufficient to warrant application of the benefit-of-the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current bilateral hearing loss disability that is etiologically related to service; hence, the criteria for service connection are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


